office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b03 jajebe postf-159686-05 uilc date april to associate area_counsel philadelphia group small_business self-employed from blaise g dusenberry special counsel administrative provisions judicial practice procedure administration subject missed assessment versus erroneous abatement this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue whether these facts should be treated as a clerical_error for which erroneous abatements may be reversed after the expiration of the assessment statute_of_limitations or a missed or barred assessment to be listed in excess collections conclusion as there has been no assessment there cannot have been an abatement and therefore the abatement cannot be corrected this can only be a missed assessment facts the taxpayer timely filed his ------- income_tax return due to an error this return and the associated tax posted to the module for taxable_year -------------------- the philadelphia campus discovered the error when the ------- return was filed abated the tax on the ---------- module and sent the ------- return to be reprocessed the --------- postf-159686-05 return never posted to the module for taxable_year -------------------- by this time the assessment statute_of_limitations with respect to taxable_year ------- had expired therefore an assessment of tax on the ---------- module was never made on his ------- return the taxpayer reported a tax_liability of dollar_figure--------and a withholding credit of dollar_figure-------- from the withholding credit dollar_figure--------was transferred to excess collections the balance of the withholding credit dollar_figure-------- was both erroneously refunded to the taxpayer and applied to taxpayer’s outstanding liability for taxable_year - ------- the application of the funds to the liability for ------- was eventually reversed and the credit of dollar_figure--------was replaced in the ---------- module after the ------- return failed to post in the ---------- module the philadelphia campus sent the case to austin with instructions to recover the erroneous refund using erroneous abatement procedures the austin campus returned the file to philadelphia after concluding that the erroneous abatement procedures did not apply and the case should be treated as a missed or barred assessment law and analysis generally the service must assess taxes within three years after the tax_return is filed sec_6501 sec_6404 provides that the service may abate the unpaid portion of the assessment of any_tax or liability that is excessive in amount assessed after the expiration of the period of limitations or erroneously or illegally assessed various courts have held that where an amount is abated pursuant to sec_6404 and it is later determined that the abatement was both erroneous and the result of a clerical_error that abatement may be reversed after the period of limitations has expired see eg matter of bugge f 3d 5th cir 311_fsupp_1184 s d n y here an assessment was never made with respect to the amount abated from the ----- ---------- module so the abatement was not performed under sec_6404 no assessed amounts were ever abated pursuant to sec_6404 for either taxable_year ------- or ------- since there is no assessment or abatement there cannot be an erroneous abatement because there is no erroneous abatement to correct these facts can only be considered as a missed assessment from the facts presented it appears that the taxpayer’s liability per his return has been satisfied and that only the amount erroneously refunded remains outstanding on his account for the ------- taxable_year at this point since there is no erroneous abatement the only means to recover the erroneous refund in this case is to file an erroneous refund_suit under sec_7405 in district_court this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-159686-05 please call if you have any further questions cc ----------------------- ------------------------------------------------------ -------------------------------------------
